     Case 2:18-cv-02710-JAM-KJN Document 113 Filed 04/09/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       DONNELL BLEDSOE, SR.,                            No. 2:18-cv-2710 JAM KJN P
12                         Plaintiff,
13             v.                                         ORDER AND REVISED SCHEDULING
                                                          ORDER
14       SGT. MARTINEZ, et al.,
15                         Defendants.
16

17            Plaintiff is a former county jail inmate, proceeding pro se, with this civil rights action

18   seeking relief pursuant to 42 U.S.C. § 1983. This action proceeds on plaintiff’s claim that

19   defendant Martinez violated plaintiff’s First Amendment rights by retaliating against plaintiff for

20   filing a grievance against Martinez. (ECF Nos. 11; 12.) Multiple motions are pending.

21            Plaintiff’s Motion to Compel

22            On February 18, 2021, plaintiff filed a document motion to compel discovery. (ECF No.

23   97.) However, discovery closed on February 15, 2021. (ECF No. 76.) Thus, plaintiff’s motion is

24   untimely and is denied. 1

25            Defendant’s Motion for Terminating Sanctions

26            On March 10, 2021, defendant filed a motion for terminating sanctions based on

27
     1
       Plaintiff continues to refer to initial disclosures. However, his status as a pro se prisoner
28   exempts this case from those requirements. Fed. R. Civ. P. 26(a)(1)(B)(iv).
                                                          1
     Case 2:18-cv-02710-JAM-KJN Document 113 Filed 04/09/21 Page 2 of 4


 1   plaintiff’s failure to pay the $500.00 sanction imposed for plaintiff’s failure to cooperate in
 2   discovery. However, on February 22, 2021, plaintiff sought reconsideration of such order, and
 3   the district court has not yet ruled on plaintiff’s request. (ECF No. 102.) Therefore, defendant’s
 4   motion (ECF No. 106) is premature, and is denied without prejudice.
 5             Defendant’s Motion to Compel
 6             On February 12, 2021, defendant filed a motion to compel answers to request for
 7   admissions (set one) and request for production of documents (set one). 2 The discovery was
 8   served on plaintiff on December 18, 2020. Under the court’s scheduling order, the parties were
 9   allowed 45 days to respond to discovery; thus, plaintiff’s responses were due by February 1,
10   2021. Defendant argues that plaintiff failed to provide any responses to the discovery requests.
11             Plaintiff filed an opposition to the motion, claiming he did not receive the discovery until
12   December 26, 2020. (ECF No. 101.) In reply, defendant argues that the date plaintiff received
13   the discovery responses is inconsequential, particularly since the discovery order granted plaintiff
14   45 days to respond. In any event, defendant again argues that plaintiff has repeatedly violated
15   this court’s discovery order and the Federal Rules of Civil Procedure by failing to timely provide
16   discovery. (ECF No. 104.) Defendant asks the court to order plaintiff to provide the discovery
17   responses, and to pay sanctions in the amount of $1,000.00 for his continued violation of court
18   orders.
19             However, in plaintiff’s February 18, 2021 filing, plaintiff claims that he provided
20   documents to defense counsel at plaintiff’s February 12, 2021 deposition, 3 and also mailed his
21   “interrogative questionnaire” to defense counsel on February 9, 2021. (ECF No. 97.) Although
22   defense counsel does not mention plaintiff providing documents at the deposition, it appears that
23   the document plaintiff mailed was his responses to the interrogatories.
24   ////
25
     2
26     Defendant also propounded interrogatories and plaintiff responded to such interrogatories.
     (ECF No. 89-2 at 2.)
27
     3
       Responses to requests for production of documents must be in writing. Fed. R. Civ. P.
28   34(b)(2)B).
                                                    2
     Case 2:18-cv-02710-JAM-KJN Document 113 Filed 04/09/21 Page 3 of 4


 1           At this time, the court is unable to address defendant’s motion to compel because
 2   defendant failed to provide a copy of the request for production of documents (set one) or request
 3   for admissions (set one). Defendant shall file the discovery requests within fourteen days from
 4   the date of this order.
 5           Plaintiff’s Motion for Summary Judgment
 6           On March 30, 2021, plaintiff’s prior motion styled, “Motion for Summary Judgment,” was
 7   denied based on plaintiff’s failure to comply with Rule 56 of the Federal Rules of Civil Procedure
 8   and Local Rule 260. (ECF No. 110.) Plaintiff was also advised that such motion was premature
 9   in light of the pending discovery motions, and advised that he should not renew his motion for
10   summary judgment until after the court rules on the pending motions. Despite such warning,
11   plaintiff renewed his motion for summary judgment on April 5, 2021, referring to his prior
12   motion, ECF No. 109. (ECF No. 112.)
13           In the instant motion, plaintiff complains that defendant failed to meet the deadline for
14   production of documents and appends the requests for production of documents. However, such
15   requests were signed by plaintiff and served on counsel for defendant on February 17, 2021.
16   (ECF No. 112 at 9, 13.) Because the discovery deadline expired on February 15, 2021, plaintiff’s
17   request for production of documents was untimely, and defendant was not required to respond. 4
18   Moreover, discovery requests that have not been answered are not evidence; therefore, plaintiff
19   cannot rely on such requests in support of a motion for summary judgment.
20           Finally, plaintiff appended 25 pages of exhibits, but does not reference such exhibits in his
21   motion. In order to support a motion for summary judgment, plaintiff is required to explain how
22   his exhibits meet the elements of his retaliation claim such that he is entitled to summary
23   judgment. Neither the court nor defendant are required to review pages of exhibits and attempt to
24   figure out how such evidence supports plaintiff’s motion. On September 12, 2019, plaintiff was
25   informed of the requirements for opposing a motion for summary judgment, citing Rand v.
26
     4
27     The initial discovery and scheduling order required that all discovery requests must be served
     not later than sixty days prior to the discovery deadline. (ECF No. 40 at 5.) On December 17,
28   2020, the discovery deadline was extended to February 15, 2021. (ECF No. 76.)
                                                        3
     Case 2:18-cv-02710-JAM-KJN Document 113 Filed 04/09/21 Page 4 of 4


 1   Rowland, 154 F.3d 952, 957 (9th Cir. 1998). (ECF No. 15 at 6.) Local Rule 260 also provides
 2   the standards for filing a motion for summary judgment. Fed. R. Civ. P. 56.
 3             In light of the deficiencies in plaintiff’s motion, the motion is dismissed without prejudice
 4   to renewal. That said, plaintiff is again advised that at this time, a motion for summary judgment
 5   is premature. Until discovery is resolved, plaintiff should refrain from renewing his motion for
 6   summary judgment.
 7             Extension of Pretrial Motions Deadline
 8             Given the pending motion to compel, the pretrial motions deadline is extended to July 16,
 9   2021. In all other respects, the August 30, 2020 scheduling order remains in effect.
10             Accordingly, IT IS HEREBY ORDERED that:
11             1. Plaintiff’s motion to compel (ECF No. 97) is denied;
12             2. Defendant’s motion for terminating sanctions (ECF No. 106) is denied without
13   prejudice;
14             3. Within fourteen days from the date of this order, defendant shall file with the court a
15   copy of defendant’s request for production of documents (set one) and request for admissions (set
16   one) propounded to plaintiff, and referencing defendant’s February 12, 2021 motion to compel
17   (ECF No. 89);
18             4. Plaintiff’s motion (ECF No. 112) is dismissed without prejudice; and
19             5. The pretrial motions deadline is extended to July 16, 2021. In all other respects, the
20   August 30, 2020 scheduling order remains in effect.
21   Dated: April 9, 2021
22

23

24

25   /cw/bled2710.mtc.2

26

27

28
                                                          4
